In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-16-00316-CV


                          IN THE INTEREST OF R.K., A CHILD

                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
             Trial Court No. 2015-518,299, Honorable Kara L. Darnell, Presiding

                                   September 14, 2016

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellants, J.W.K. and A.S., attempt to appeal an order terminating their parental

rights to their child, R.K. We dismiss the appeal for want of jurisdiction and because

appellants failed to comply with this court’s order requiring a written explanation for their

late notice of appeal.

       The order of termination was signed on July 26, 2016. Consequently, appellants’

notice of appeal was due on August 15, 2016. See TEX. R. APP. P. 26.1(b). Appellants

filed a notice of appeal on August 18, 2016, but did not file a motion requesting an

extension of time to file the notice of appeal.
       Under Texas Rule of Appellate Procedure 26.3, the court may extend the time to

file a notice of appeal if, within 15 days after the deadline expires, the appellant files the

notice of appeal along with a motion requesting an extension that reasonably explains

the need for an extension. See TEX. R. APP. P. 26.3, 10.5(b). Although a motion for

extension is implied when the appellant tenders a notice of appeal within 15 days after

the notice deadline, it is still necessary for the appellant to reasonably explain the need

for an extension. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); Jones v.

City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).

       Because appellants filed a notice of appeal within 15 days after the deadline, a

motion for extension was implied. However, by letter dated August 22, 2016, the court

ordered appellants to file a written response by September 2, 2016, explaining why their

notice of appeal was filed late. The court also informed appellants that failure to comply

with the court’s directive would result in dismissal of their appeal. Appellants have not

responded to the court’s directive for a written explanation. As such, appellants’ late

notice of appeal failed to invoke the jurisdiction of this court.

       Accordingly, we dismiss the appeal for want of jurisdiction and because

appellants failed to comply with an order from this court. TEX. R. APP. P. 42.3(a), (c).



                                                                    Per Curiam




                                               2